Calhoon, J.,
delivered the opinion of the court.
At the general land assessment in 1896 the appellees were assessed upon a piece of their land placed at a valuation of $480. In 1897 they put on it a valuable oil mill and machinery, which escaped taxation for the years 1898 and 1899. On May 5, 1900, the sheriff and tax collector reported it as an additional assessment for 1898 and 1899, as follows: “One cottonseed oil mill, of the value of $20,000, situated on south half of section 10, township 4, range 11 west,” and the board of supervisors charged the sheriff and tax collector up with the taxes on it accordingly. The Messrs. Tate appealed to the circuit court. That court overruled the motion of the county to dismiss the appeal, which motion was based on the ground that the taxes due had to be paid or tendered by the Messrs. Tate. This ruling was correct. They had given bond in double the amount of all the taxes, under code 1892, § 80, and, by code 1892, § 3797, an appeal does not supersede or delay collection.
The contention that the proceeding of the board is void because the tax collector gave in the oil mill as personalty, when it was fixed to the land, and, therefore, part of it, is untenable. It is, in the first place, too narrow a construction of the return, *299which describes the land and the mill as being upon it, and, secondly, the law is after taxing the thing, and is not to be defeated by its being put on one roll instead of another. Bolls are mere matters of convenience. But, if this were not true, there is no indication of what roll it should go on, and, if it be vital, it must be presumed it will be put where' it ought to be.
On the main question, as to the validity or invalidity of the judgment of the board, a complete solution is to be found in •code 1892, § 3799, which authorizes that tribunal, at any time, to change the assessment to cover improvements on land, and same code, § 3804, authorizing the tax collector to make additional assessments. Land assessments occur but once every four years, and the property under discussion had escaped taxation for two of these four years.
. It is too late to dispute the constitutionality of the act of the board or the collector. Such emergency statutes have existed for more than fifty years. Two constitutions have been made -during their existence without rebuking them, and the courts have never annulled them. It is only necessary to read the very able opinion of Judge Cooper in State v. Tonella, 70 Miss., 711, 712, to be satisfied on this question. See, also, Cato v. Gordon, 63 Miss., 322.

Reversed and remanded.